UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported)June 4, 2010 FPIC Insurance Group, Inc. (Exact Name of Registrant as Specified in its Charter) Florida (State or Other Jurisdiction of Incorporation) 1-11983 59-3359111 (Commission file number) (IRS Employer Identification No.) 1000 Riverside Avenue, Suite 800 Jacksonville, Florida 32204 (Address of Principal Executive Offices) (904) 354-2482 (Registrant’s Telephone Number, Including Area Code) www.fpic.com Not Applicable (Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: r Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) r Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) r Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) r Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act(17 CFR 240.13e-4(c)) Item 5.07Submission of Matters to a Vote of Security Holders The registrant held its Annual Meeting of Shareholders on June 4, 2010.Represented at the meeting, in person or by proxy, were shares representing8,034,736 votes, approximately80.72 percent of the votes represented by issued and outstanding shares entitled to vote. Shareholders voted on the matters set forth below: 1. Election of Directors The following nominees for directors were elected to hold office until the 2013 annual meeting of shareholders and until their successors are duly elected and qualified.The number of votes for, against, and abstained and all shares as to which brokers indicated that they did not have the authority to vote ("Broker Non-Votes”) with respect to each director were as follows: Nominee Votes For Votes Withheld Broker Non-Votes John K. Anderson, Jr. 74,447 963,045 M. C. Harden, III 6,080,630 991,061 963,045 John G. Rich 7,000,109 71,582 963,045 Joan D. Ruffier 6,998,394 73,297 963,045 The director elections were uncontested.Accordingly, under the registrant’s by-laws, each nominee was elected by virtue of having received a plurality of the votes cast at the meeting. 2. Ratification of the Appointment of Independent Registered Certified Public Accounting Firm The proposal to ratify the appointment of PricewaterhouseCoopers LLP as the registrant’s independent registered certified public accounting firm for 2010, approval of which required the affirmative vote of a majority of those shares present in person or represented by proxy, was approved based on the following votes: Votes For Votes Against Votes Abstained Broker Non-Votes 7,961,769 72,667 300 0 3. Approval of Amendment to the Omnibus Incentive Plan The proposal to approve an amendment to the Omnibus Incentive Plan, approval of which required the affirmative vote of a majority of those shares present in person or represented by proxy was approved based on the following votes: Votes For Votes Against Votes Abstained Broker Non-Votes 6,460,954 603,176 7,561 963,045 Signature Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. FPIC Insurance Group, Inc. June 8, 2010 By: /s/ T. Malcolm Graham T. Malcolm Graham General Counsel and Secretary
